              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                             Civil Action No. 1:17-CV-2989-AT
v.

BRIAN KEMP, ET AL.,
Defendants.

           CURLING PLAINTIFFS’ MOTION FOR SEVERANCE
      Pursuant to Rule 21 of the Federal Rules of Civil Procedure, Plaintiffs

Donna Curling, Donna Price, and Jeffrey Schoenberg (the “Curling Plaintiffs”)

hereby move the Court to sever the claims of Plaintiffs Coalition for Good

Governance, Laura Digges, William Digges III, Ricardo Davis, and Megan Missett

(the “Coalition Plaintiffs”) asserted in the Coalition Plaintiffs’ Third Amended

Complaint (Dkt. No. 226) from the claims asserted by the Curling Plaintiffs in the

Second Amended Complaint (Dkt. No. 70), as modified by their Notice (Dkt. No.

222) and their Stipulation of Dismissal (Dkt. No. 223).

      The basis for this Motion is more fully set forth in the Memorandum in

Support of Curling Plaintiffs’ Motion for Severance, attached hereto.
Dated: October 8, 2018   Respectfully submitted,

                          /s/ David D. Cross
                         David D. Cross (pro hac vice)
                         John P. Carlin (pro hac vice)
                         Catherine L. Chapple (pro hac vice)
                         Jane P. Bentrott (pro hac vice)
                         Robert W. Manoso (pro hac vice)
                         MORRISON & FOERSTER LLP
                         2000 Pennsylvania Avenue, NW
                         Suite 6000
                         Washington, DC 20006
                         Telephone: (202) 887-1500
                         DCross@mofo.com
                         JCarlin@mofo.com
                         CChapple@mofo.com
                         JBentrott@mofo.com
                         RManoso@mofo.com

                         Halsey G. Knapp, Jr.
                         GA Bar No. 425320
                         Adam M. Sparks
                         GA Bar No. 341578
                         KREVOLIN & HORST, LLC
                         1201 West Peachtree Street, NW
                         Suite 3250
                         Atlanta, GA 30309
                         HKnapp@khlawfirm.com
                         Sparks@khlawfirm.com

                         Counsel for Plaintiffs Donna Curling,
                         Donna Price & Jeffrey Schoenberg




                         2
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRIAN KEMP, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE
      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.

                                             /s/ David D. Cross
                                            David D. Cross




                                        3
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
v.

BRIAN KEMP, ET AL.,
Defendants.

                          CERTIFICATE OF SERVICE
      I hereby certify that on October 8, 2018, a copy of the foregoing CURLING

PLAINTIFFS’ MOTION FOR SEVERANCE was electronically filed with the

Clerk of Court using the CM/ECF system, which will automatically send

notification of such filing to all attorneys of record.

                                                 /s/ David D. Cross
                                                David D. Cross




                                            4
